Exhibit 1.1 News Release Directors Dealing RNS Number: 4340Q CSR plc 03 August 2010 CSR plc (the Company) Directors Dealing Announcement of the purchase of ordinary shares in the Company The Company announces that on Tuesday 3 August 2010, Mr Andrew Allner, a non-executive director of the Company, acquired 2,850 ordinary shares in the Company at £3.464968 per share. Following the purchase, the holding of Mr Allner and related parties is 5,700 ordinary shares. This information is provided by RNS The company news service from the London Stock Exchange END RDSLLFLITSIVIII
